DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed.
This application discloses and claims only subject matter disclosed in prior application and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/27/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closes prior art of record is Hsieh et al. (US20180103252) (hereinafter Hsieh).  
Hsieh discloses a video encoding method for an electronic device, comprising: receiving a video image frame, and acquiring at least one coding tree unit (CTU) of the video image frame; dividing the CTU according to different video prediction unit division rules, to acquire video prediction units of different sizes of the CTU; performing initial selection on intra-predicted brightness prediction directions of the video prediction units of different sizes according to a first rate-distortion-evaluation-function, to obtain a preset number of intra-predicted initially-selected brightness-directions of the video prediction units of different sizes [ABS, Figs. 4-10, 0040, 0052-0059; dynamically splitting coding units into CTUs (coding tree units), and acquiring optimized prediction units based on rate distortion and sizes for luma and chroma unit values, and coding].
and performing intra-prediction encoding on a current video encoding unit according to intra- predicted optimal brightness-directions of the video prediction units of different sizes and the intra-predicted optimal chroma-directions of the video prediction units of different sizes [ABS, Figs. 4-10, 0040, 0052-0059; dynamically splitting coding units into CTUs (coding tree units), and acquiring optimized prediction units based on rate distortion and sizes and coding].
However Hsieh, nor any of the prior arts of record, do not explicitly disclose performing fine selection on intra-predicted optimal brightness-directions of a related video prediction unit and intra-predicted initially-selected brightness-directions of a video prediction unit of a current size according to a second rate-distortion-evaluation-function, to obtain intra- predicted optimal brightness-directions of the video prediction unit of the current size and performing fine selection on intra-predicted chroma prediction directions of the video prediction units of different sizes according to the second rate-distortion-evaluation-function, to obtain intra-predicted optimal chroma-directions of the video prediction units of different sizes, when taken in the environment of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALHA M NAWAZ whose telephone number is (571)270-5439.  The examiner can normally be reached on Flex, M-R 6:30am-3:30pm; F 8:30am-12:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe G Ustaris can be reached on 571-272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TALHA M NAWAZ/Primary Examiner, Art Unit 2483